The action was brought by William Ballinger, the intestate of the plaintiff, T. T. Ballinger, to recover of the administrator of Govan Mills, one of the obligors, the amount due by virtue of the following note:
"$2,855. Twelve months after date we, or either of us, promise to pay William Ballinger, executor of Richard Ballinger, or bearer, twenty-eight hundred and fifty-five dollars, with interest from date, for value received of him, as witness our hands and seals, this 26 October, 1859.
                                       "GOVAN MILLS.       (Seal.) "J. A. WALKER.      (Seal.) "MR. JOS. SMITH."   (Seal.)
William Ballinger, who brought this action, was the             (475) administrator of Richard Ballinger, and was the payee in the bond. At a subsequent term, before the complaint had been filed, William Ballinger died, and the plaintiff administered on his estate. T. K. Cureton, Sr., administrator of Govan Mills, died also, and T. K. Cureton, Jr., was appointed and qualified as administrator de bonis non of Govan Mills, and is now the defendant in the action.
The plaintiff alleged in the complaint filed "That T. T. Ballinger, administrator of William Ballinger, holds a sealed note on Govan Mills, deceased, of which the following is a copy," setting out, after said allegation, the aforesaid bond.
The plaintiff further alleged that said note "was still due and owing; had not been paid, nor any part thereof." The complaint contained no other allegation as to the real ownership of the note sued on.
Evidence having been offered to prove the handwriting of Govan Mills, the bond was admitted and read in evidence. The plaintiff then offered in evidence the following endorsement, to wit: "Paid to Bobo  Carlyle, attorneys for Wm. Ballinger, on this debt three hundred and forty-six 9-100 dollars. 14 June, 1879."
T. M. TRIMMER, Clerk.   (Seal.) *Page 348 
The plaintiff offered evidence of Capt. Carlyle, who testified that he was one of the firm of Bobo  Carlyle, who had had the note mentioned in the pleading in their hands for collection; that the creditor, Richard Ballinger, and his executor, Wm. Ballinger, and also all the obligors were citizens of the State of South Carolina, and all of them were dead except Smith; that he was well acquainted with the handwriting of Govan Mills, deceased; that the signature of said Mills to said (476)  note was in Govan Mill's proper handwriting; that he was also well acquainted with T. M. Trimmer and with his handwriting; that said Trimmer was clerk of the court of Spartanburg County, South Carolina, at the date of the entry on the back of said note of the credit for $346.09; that said entry and signature were all in the proper handwriting of said T. M. Trimmer; that the firm of Bobo  Carlyle had at one time this identical note in their hands for collection, and at the time the credit was given and he as attorney received the amount stated of $346.09, as a payment on said note at the time mentioned, and that the credit was a bona fide credit.
The plaintiff thereupon rested his case.
The court stated to plaintiff's counsel that as his own evidence showed that the bond was due to Richard Ballinger, creditor, and was held by "William Ballinger as his executor," the administrator de bonis non of Richard Ballinger would be the party to bring the action, and not the administrator of Wm. Ballinger, as the evidence thus stood, and remarked that counsel could if he choose take a nonsuit and appeal if he so desired. Counsel declined to take a nonsuit. The court directed the jury, upon the evidence, to answer the issue submitted, i. e., Is defendant indebted to plaintiff, if so, how much? in the negative, and gave judgment accordingly.
Appeal by plaintiff.
The administrator of William Ballinger is not entitled to recover unless his intestate had a good cause of action when he sued out the original summons. William Ballinger (477)  held the note which, upon its face, was made payable to him as executor of Richard Ballinger. There is no presumption of law arising from possession that he held in his individual right rather than in his fiduciary capacity, when the express terms of the instrument show that he received it as executor, and neither the *Page 349 
allegations of the complaint nor the evidence tends to prove that the legal or equitable right passed to him, personally, by reason of any settlement recognized by law as valid. If plaintiff's intestate had held a negotiable bond, payable to any person other than his testator, Richard Ballinger or himself, as his executor, then, in the absence of proof of any such relation to the obligee as that growing out of the trust in this case, the presumption would have arisen in an action brought by him against the obligor that he was the real party in interest and entitled to recover the sum due; but the burden was on the plaintiff to show affirmatively a transfer of ownership of the note from himself, as personal representative, to him individually. The rule applicable in this case was laid down by Justice Ruffin, for the Court, in Rogers v. Gooch,87 N.C. 442. "The provision of the statute (Bat. Rev., ch. 45, sec. 130; Code, sec. 1511) is that every action brought by an executor or administrator upon a cause of action or right to which the estate is party in interest shall be brought in his representative capacity, and under the Code there is no middle ground, for whenever the action can be brought in the name of the real party in interest it must be so done."
In that case the Court, after citing Eure v. Eure, 14 N.C. 203; Setzerv. Lewis, 69 N.C. 133; Davis v. Fox, ib., 435, and Alexander v. Wriston,81 N.C. 191, say that if it was not altogether certain before it is made absolutely certain now by the statute already mentioned and section 55, C. C. P. (Code, sec. 177), that an action on such a note could only be maintained by an administrator de bonis non of the       (478) testator.
This case is readily distinguishably from that of Holly v. Holly,94 N.C. 670. Indeed, the principle decided there sustains the view we have stated. The facts in that case were that Augustus J. Holly held, at the time of his death, two notes executed by G. W. Womble and payable to his brother, W. J. Holly, not endorsed by said payee. The court held that the presumption of ownership would have arisen in an action brought by A. J. Holly or his executor against Womble, the obligor, but not as against the obligee, and that the mere possession gave rise to no presumption of an assignment of the notes by the obligee to the holder. The court cited with approval the case of Roberston v. Dunn, 87 N.C. 191, in which the same rule is laid down. But in this case the intestate of plaintiff did not hold a bond in which another was named as obligee, but one which was payable by its terms to himself as executor, and he cannot rely on a presumption of law to contradict the instrument when he offers no explanation. When the facts in any case are known or admitted, and are inconsistent with a presumption raised by law in the *Page 350 
absence of evidence, it has been held by the courts that such presumption is rebutted. Doggett v. R. R., 81 N.C. 459.
It appearing from the face of the note that when executed it constituted a part of the trust fund held by William Ballinger, as executor, he was required by the Code, sec. 1511, to sue for it in his representative capacity, and cannot now avail himself of a presumption that arises only in the absence of such direct proof of ownership.
In Rogers v. Gooch, supra, the administrator of a personal representative was not permitted to maintain an action in his own name on a bond that was not allowed the latter as a credit, and the amount of which was charged to him in an action against him for settlement (479)  of the estate. He had not paid the amount with which he had been declared chargeable, and it was therefore decided that the action must be maintained by the administrator de bonis non of Mrs. Phillips, and not by the administrator of her executor, Rogers, who was the payee, in his fiduciary capacity, named in the note. That case is, therefore, exactly in point. This action should have been brought by an administrator de bonis non of Richard Ballinger.
Affirmed.
Cited: S. v. Miller, 112 N.C. 886; Triplett v. Foster, 115 N.C. 336;S. v. Baldwin, 152 N.C. 831; S. v. Pollard, 168 N.C. 124.